DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 15, and 18 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 13, 15-17, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 (lines 8-9 and 13), 15 (lines 8-9 and 13), and 18 (lines 9-10 and 14) recite the limitation "the storage node".  There is insufficient antecedent basis for this limitation in the claim. In particular, there is no singular element claimed previously. To overcome this, applicant may amend the claimed limitation to read as –the given storage node— or change “the” to –a-- to be consistent with how the remaining claims are drafted and/or define claimed scope clearly. 



Claims 7 (line 5), 16 (line 5), and 19 (line 5) recite the limitation "the corresponding data block".  There is insufficient antecedent basis for this limitation in the claim.

Claims 13 (line 6), 17 (line 8), and 20 (line 8) recite the limitation "the particular subset of the RAID metadata bitmaps".  It is unclear if the claimed limitation here is referring to “a particular subset of the RAID metadata bitmaps” in claim 13 (lines 1-2) or similar limitation in claim 1 (line 10).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 5-7, 11, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0115309 to Grusy et al. (“Grusy”) in view of U.S. Patent No. 9,990,263 to Tian et al. (“Tian”).

Regarding claim 1, Grusy teaches:
An apparatus comprising: 
a storage system comprising a plurality of storage nodes each comprising one or 5more storage devices (Grusy: Paragraph [0025], “FIG. 1 illustrates a block diagram of a computing environment 100 that includes a plurality of nodes 102a, 102b, . . . 102n coupled to a plurality of data arrays 104a, 104b, . . . 104p, via a plurality of adapters, such as RAID adapters, 106a, 106b, . . . 106r. In certain embodiments, certain of the plurality of data arrays have been configured as RAID arrays (shown via reference numeral 108) by a user”; and Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”); 
each of the storage nodes further comprising a processor coupled to a memory (Grusy: Paragraph [0025], “FIG. 1 illustrates a block diagram of a computing environment 100 that includes a plurality of nodes 102a, 102b, . . . 102n coupled to a plurality of data arrays 104a, 104b, . . . 104p, via a plurality of adapters, such as RAID adapters, 106a, 106b, . . . 106r. In certain embodiments, certain of the plurality of data arrays have been configured as RAID arrays (shown via reference numeral 108) by a user”); 
wherein the storage system is configured to store data blocks across the storage devices of the storage nodes utilizing a redundant array of independent disks (RAID) arrangement (Grusy: Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in ;
to temporarily store the identified subset of the RAID metadata bitmaps in the memory of the storage node in a manner determined based at least in part on an operation type of the additional operation (Grusy: Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”).  15memory of the storage node in a manner determined based at least in part on an operation type of the additional operation (Grusy: Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”).
	

10to store a plurality of RAID metadata bitmaps in persistent storage of the storage node so as to be available for a recovery operation in the event of a detected failure; 
to identify a particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation;

However, in the same field of endeavor, Tian teaches:
10to store a plurality of RAID metadata bitmaps in persistent storage of the storage node so as to be available for a recovery operation in the event of a detected failure (Tian: Col. 8, lines 13-17, “By storing a bitmap that indicates which stripes of each device of the group are used and which are free in the spare device, in the event of a failed device in the group, such metadata stored in the spare device can be used to rebuild only the used stripes of the device”); 
to identify a particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation (Tian: Col. 14, lines 21-26, “FIG. 11 is a flow diagram showing a process for updating metadata that tracks which spare device stores an additional data unit comprising an extra parity value corresponding to a stripe of data during a reconstruction process in accordance with some embodiments. In the example, process 1100 is implemented using RAID layer 102 of FIG. 1”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Grusy by storing a metadata bitmap for raid recovery operations and to identify bitmaps to be updated, as taught by Tian.  One of ordinary skill in the art would have been motivated to use the methods of Tian because it will improve efficiency and assist in improved reliability.  (Tian: Col. 2, lines 52-67, Col. 3, lines 1-33, and Col. 8 lines 1-27).

Regarding claim 2, the Grusy/Tian combination teaches all the elements of claim 1 as discussed above.  The Grusy/Tian combination further teaches:
wherein the RAID arrangement includes parity information supporting at least one recovery option for reconstructing the data blocks of at least one of the 20storage devices responsive to a failure of that storage device (Tian: Col. 3, lines 61-67, and Col. 4, lines 1-33, “RAID layer 102 is configured to receive an input set of data, process the input data according to a protocol of data distribution (e.g., generate parity information based on the input data) that is applied to the RAID group, and store the outputted data across Devices 1, 2, 3, 4, and 5 according to the protocol of data distribution that is applied to the RAID group. As will be described in further detail below, in various embodiments, RAID layer 102 is further configured to store a set of additional data units in spare device 104 in a manner that is not associated with a conventional data processing and/or data distribution protocol that is associated with the RAID group. In some embodiments, the set of additional data units is generated by RAID layer 102 based on the input data that it received. For example, the set of additional data units that is generated by RAID layer 102 based on the input data that it received comprises a set of parity information that is in addition to any already-existing sets of parity information that are required by the data distribution protocol that is associated with the RAID group. In some embodiments, the set of additional data units is received by RAID layer 102 as a part of the input data that it had received. For example, the set of additional data units that is received by RAID layer 102 as part of the input data that it had received comprises a set of cached data and/or a set of cached metadata. Regardless of whether the set of additional data units is generated or received by RAID layer 102, the set of additional data units is stored by RAID layer 102 at spare device 104 and not in any of Devices 1, 2, 3, 4, and 5. In various embodiments, RAID layer 102 is configured at least in part to receive requests from an application and to send the requested data back to the application. One advantage of a RAID group is the fault tolerance .

Regarding claim 3, the Grusy/Tian combination teaches all the elements of claim 1 as discussed above.  The Grusy/Tian combination further teaches:
wherein each of the storage nodes further comprises a set of processing modules configured to communicate over one or more networks with corresponding sets of processing modules on other ones of the storage nodes (Grusy: Paragraph [0011], “In additional embodiments, discovering of the plurality of data arrays at boot time is performed via a plurality of adapters that couple the plurality of nodes to the plurality of data arrays, where the plurality of adapters communicate information about the plurality of data arrays to corresponding local nodes of the plurality of nodes, and where the local nodes broadcast the information to other nodes of plurality of nodes”; and Paragraph [0027], “Communications in the computing environment 100 may take place via various mechanisms, including communications over a network (not shown), such as a Local Area Network (LAN), a Storage Area Network (SAN), a Wide Area Network (WAN), a wireless network, etc. The plurality of adapters 106a . . . 106r may create dual loops coupling the data arrays 104a . . . 104p to the computational device 102a . . . 102n. Each of the plurality of RAID arrays may include one or more disk components. Each disk component may comprise a data disk, a parity disk, or any other type of disk or component”).

Regarding claim 4, the Grusy/Tian combination teaches all the elements of claim 3 as discussed above.  The Grusy/Tian combination further teaches:
wherein the sets of processing modules comprise respective servers that collectively implement at least a portion of a distributed storage controller of the storage system (Grusy: Paragraph [0011], “In additional embodiments, discovering of the plurality of data arrays at boot time is performed via a plurality of adapters that couple the plurality of nodes to the plurality of data arrays, where the plurality of adapters communicate information about the plurality of data arrays to corresponding local nodes of the plurality of nodes, and where the local nodes broadcast the information to other nodes of plurality of nodes”; and Paragraph [0027], “Communications in the computing environment 100 may take place via various mechanisms, including communications over a network (not shown), such as a Local Area Network (LAN), a Storage Area Network (SAN), a Wide Area Network (WAN), a wireless network, etc. The plurality of adapters 106a . . . 106r may create dual loops coupling the data arrays 104a . . . 104p to the computational device 102a . . . 102n. Each of the plurality of RAID arrays may include one or more disk components. Each disk component may comprise a data disk, a parity disk, or any other type of disk or component”).

Regarding claim 5, the Grusy/Tian combination teaches all the elements of claim 3 as discussed above.  The Grusy/Tian combination further teaches:
wherein the sets of processing modules of the storage nodes each comprise at least one data module and at least one control module (Grusy: Paragraph [0064], “FIG. 7 illustrates a block diagram that shows certain elements that may be included in the nodes 102a . . . 102n or RAID adapters 106a . . . 106r in accordance with certain embodiments. The system 700 may comprise the nodes 102a . . . 102n or RAID adapters 106a . . . 106r and may include a circuitry 702 that may in certain embodiments include at least a processor 704. The system 700 may also include a memory 706 (e.g., a volatile memory device), and storage 708. The storage 708 may include anon-volatile memory device (e.g., EEPROM, ROM, PROM, RAM, DRAM, SRAM, flash, firmware, programmable logic, etc.), magnetic disk drive, .

Regarding claim 6, the Grusy/Tian combination teaches all the elements of claim 1 as discussed above.  The Grusy/Tian combination further teaches:
wherein the given storage node in reading data blocks from its 5one or more storage devices is further configured to read the data blocks from at least one designated RAID stripe (Tian: Col. 3, lines 51-56, “Typically, data stored in a RAID group is “striped” across the devices such that logically sequential data is segmented in a way that accesses of sequential segments can be made to different devices. A “stripe” refers to a group of stripe units, where each unit belongs to one device in the group”; and Col. 6, lines 17-22, “For example, RAID layer 102 is configured to initially send a request to one device in the group of redundant storage devices based on, for example, a determination that the device stores the data that is requested and/or an identifier in the request associated with that device”).  

Regarding claim 7, the Grusy/Tian combination teaches all the elements of claim 1 as discussed above.  The Grusy/Tian combination further teaches:
wherein different ones of the RAID metadata bitmaps indicate at least free or taken status for different subsets of the data blocks stored across the storage devices 10of the storage nodes (Tian: Col. 7, lines 65-67, and Col. 8, lines 1-2, “In some embodiments, the received set of additional data units , and wherein a given one of the RAID metadata bitmaps comprises a plurality of entries for respective ones of its associated data blocks with each such entry indicating which of a plurality of possible states applies to the corresponding data block wherein the possible states include at least a free state and a taken state (Tian: Col. 7, lines 65-67, Col. 8, lines 1-27, “In some embodiments, the received set of additional data units comprises metadata to be cached at the spare device. A first example of such metadata can be a bitmap that indicates which stripes of each device of the group are used and which are free. In some embodiments, a “used stripe” refers to a stripe whose data contents have not been deleted or overwritten. As an example, contents of a stripe in use belong to files and objects in the system where the files and objects have not been deleted and the particular contents have not been overwritten. In some embodiments, a “free stripe” refers to a stripe whose data contents have been deleted or overwritten. In general, a RAID subsystem is not aware of which stripes are mapped as used and which are logically free in the file system that is layered above it. Due to this, when a device of the group fails, all of the device's stripes are rebuilt. By storing a bitmap that indicates which stripes of each device of the group are used and which are free in the spare device, in the event of a failed device in the group, such metadata stored in the spare device can be used to rebuild only the used stripes of the device. The bitmap of these stripes, which could otherwise be prohibitively large, can be cached with every stripe write in the spare device, for example. A second example of metadata to be stored in the spare device would be a utilization table of used stripes in the system. A utilization table can provide a summary of used and free space within every stripe in the system. This can be very useful for garbage collection processes. These are examples and the use of space on the spare device is not limited to these examples. In general any type of metadata, that is otherwise prohibitively large, can be stored there”).  


wherein the given storage node is further configured: 
to select particular ones of a plurality of RAID stripes to be rebuilt in a rebuild operation (Tian: Col. 8, lines 13-20, “By storing a bitmap that indicates which stripes of each device of the group are used and which are free in the spare device, in the event of a failed device in the group, such metadata stored in the spare device can be used to rebuild only the used stripes of the device. The bitmap of these stripes, which could otherwise be prohibitively large, can be cached with every stripe write in the spare device, for example”); and 
to read one or more of the RAID metadata bitmaps associated with the selected RAID stripes into the memory (Tian: Col. 8, lines 13-20, “By storing a bitmap that indicates which stripes of each device of the group are used and which are free in the spare device, in the event of a failed device in the group, such metadata stored in the spare device can be used to rebuild only the used stripes of the device. The bitmap of these stripes, which could otherwise be prohibitively large, can be cached with every stripe write in the spare device, for example”); and  
10to perform corresponding portions of the rebuild operation (Tian: Col. 8, lines 13-20, “By storing a bitmap that indicates which stripes of each device of the group are used and which are free in the spare device, in the event of a failed device in the group, such metadata stored in the spare device can be used to rebuild only the used stripes of the device. The bitmap of these stripes, which could otherwise be prohibitively large, can be cached with every stripe write in the spare device, for example”); 
to write the RAID metadata bitmaps to the persistent storage (Tian: Col. 14, lines 21-26, “FIG. 11 is a flow diagram showing a process for updating metadata that tracks which spare device stores an additional data unit comprising an extra parity value corresponding to a stripe of data during a ; 
to repeat the selecting, reading, performing and writing until the rebuild operation is complete (Tian: Col. 13, lines 44-67, Col. 14, lines 1-20, “In some embodiments, when reconstruction starts, data on the failed device of the group of devices will be rebuilt on the spare drive associated with the group of devices. In the middle of reconstruction, a user may pull/remove the failed device out and insert a new device for replacement. This new device will be automatically converted into the new spare device that is associated with the group of devices, which means both the original spare device and the new spare device drive may hold valid additional data units (e.g., the extra set of parity information, R) at the same time, until the reconstruction operation is completed. In various embodiments, auxiliary metadata is stored to keep track of the data and extra parity, R, layout for every stripe. In various embodiments, auxiliary metadata is used to keep track of how many R parities are regenerated on the new spare disk after it is inserted into the RAID, and how many R parities on the old spare device are still valid. The auxiliary metadata should be maintained until the R parities for all the stripes are regenerated on the new spare device to avoid starting over when there is a crash during this process. In some embodiments, the auxiliary metadata is cached in memory and then stored persistently as part of the RAID group metadata. In some embodiments, “RAID group metadata” refers to information (non-user data) that is necessary to manage the RAID group. After the R parities for all the stripes are regenerated, the auxiliary metadata can be deleted. It is possible that during some times, for some stripes, R parity is neither stored in the original spare device nor stored in the new spare device. The auxiliary metadata can help track this state accurately. The internal I/O parallelism feature of SSD makes it possible to copy valid R parities from the original R spare device (which is now used for rebuilding the failed device) to the new R spare device to expedite the R parity generation process. The internal I/O parallelism of SSD refers to the fact that SSD comprises multiple SSD chips and SSD chips and such chips can perform .

Regarding claim 14, the Grusy/Tian combination teaches all the elements of claim 1 as discussed above.  The Grusy/Tian combination further teaches:
wherein the given storage node is further configured: 
to identify a subset of the data blocks to be read in conjunction with a reconstruction operation to correct data block degradations (Tian: Col. 11, lines 20-31, “As mentioned above, a device that is in a slow access mode is not necessarily a device that has been determined to have completely failed but rather a device that is presumed to be performing internal activities (e.g., garbage collection, wear leveling, internal metadata persistence), which is causing the device to respond to (e.g., read) requests with relatively higher latencies. As a result of this determination, the data that is requested of this device is reconstructed based on the data stored in other devices of the group as well as at least an additional data unit (e.g., extra parity information) that is stored in a spare device associated with the group of devices.”; and Col. 14, lines 6-15, “The internal I/O parallelism feature of SSD makes it possible to copy valid R parities from the original R spare device (which is now used for rebuilding the failed device) to the new R spare device to expedite the R parity generation process. The internal I/O parallelism of SSD refers to the fact that SSD comprises multiple SSD chips and SSD chips and such chips can perform read/write operations independently and in parallel. In other words, SSD can service multiple requests at the same time”); and 
to launch multiple reads of respective RAID metadata bitmaps in parallel with performing reads of the identified subset of data blocks (Tian: Col. 11, lines 20-31, “As mentioned above, a device that is in a slow access mode is not necessarily a device that has been determined to have completely failed but rather a device that is presumed to be performing internal activities (e.g., garbage collection, wear leveling, internal metadata persistence), which is causing the device to respond to (e.g., read) requests with relatively higher latencies. As a result of this determination, the data that is requested of this device is reconstructed based on the data stored in other devices of the group as well as at least an additional data unit (e.g., extra parity information) that is stored in a spare device associated with the group of devices.”; and Col. 14, lines 6-15, “The internal I/O parallelism feature of SSD makes it possible to copy valid R parities from the original R spare device (which is now used for rebuilding the failed device) to the new R spare device to expedite the R parity generation process. The internal I/O parallelism of SSD refers to the fact that SSD comprises multiple SSD chips and SSD chips and such chips can perform read/write operations independently and in parallel. In other words, SSD can service multiple requests at the same time”).  
5performing reads of the identified subset of data blocks (Tian: Col. 11, lines 20-31, “As mentioned above, a device that is in a slow access mode is not necessarily a device that has been determined to have completely failed but rather a device that is presumed to be performing internal activities (e.g., garbage collection, wear leveling, internal metadata persistence), which is causing the device to respond to (e.g., read) requests with relatively higher latencies. As a result of this determination, the data that is requested of this device is reconstructed based on the data stored in other devices of the group as well as at least an additional data unit (e.g., extra parity information) that is stored in a spare device associated with the group of devices.”; and Col. 14, lines 6-15, “The internal I/O parallelism feature of SSD makes it possible to copy valid R parities from the original R spare device (which is now used for rebuilding the failed device) to the new R spare device to expedite the R parity generation process. The internal I/O parallelism of SSD refers to the fact that SSD comprises multiple SSD chips and SSD chips and such chips can perform read/write operations independently and in parallel. In other words, SSD can service multiple requests at the same time”).  
Regarding claim 15, the Grusy teaches:
A method comprising: 
configuring a storage system to include a plurality of storage nodes each comprising one or more storage devices (Grusy: Paragraph [0025], “FIG. 1 illustrates a block diagram of a computing environment 100 that includes a plurality of nodes 102a, 102b, . . . 102n coupled to a plurality of data arrays 104a, 104b, . . . 104p, via a plurality of adapters, such as RAID adapters, 106a, 106b, . . . 106r. In certain embodiments, certain of the plurality of data arrays have been configured as RAID arrays (shown via reference numeral 108) by a user”; and Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical , each of the storage nodes further comprising a processor coupled to 10a memory (Grusy: Paragraph [0025], “FIG. 1 illustrates a block diagram of a computing environment 100 that includes a plurality of nodes 102a, 102b, . . . 102n coupled to a plurality of data arrays 104a, 104b, . . . 104p, via a plurality of adapters, such as RAID adapters, 106a, 106b, . . . 106r. In certain embodiments, certain of the plurality of data arrays have been configured as RAID arrays (shown via reference numeral 108) by a user”); 
storing data blocks across the storage devices of the storage nodes utilizing a redundant array of independent disks (RAID) arrangement (Grusy: Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”); and
temporarily storing the identified subset of the RAID metadata bitmaps in the memory of the storage node in a manner determined based at least in part on an operation type of the additional operation (Grusy: Paragraph [0021], “In a storage subsystem, global metadata may be stored .  20the additional operation (Grusy: Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”).

However, Grusy does not appear to teach:
storing a plurality of RAID metadata bitmaps in persistent storage of the storage node so as to be available for a recovery operation in the event of a detected failure;15node so as to be available for a recovery operation in the event of a detected failure (Tian: Col. 8, lines 13-17, “By storing a bitmap that indicates which stripes of each device of the group are used and which are free in the spare device, in the event of a failed device in the group, such metadata stored in the spare device can be used to rebuild only the used stripes of the device”); 
identifying a particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation;

However, in the same field of endeavor, Tian teaches:
storing a plurality of RAID metadata bitmaps in persistent storage of the storage 15node so as to be available for a recovery operation in the event of a detected failure (Tian: Col. 8, lines 13-17, “By storing a bitmap that indicates which stripes of each device of the group are used and which are free in the spare device, in the event of a failed device in the group, such metadata stored in the spare device can be used to rebuild only the used stripes of the device”); node so as to be available for a recovery operation in the event of a detected failure (Tian: Col. 8, lines 13-17, “By storing a bitmap that indicates which stripes of each device of the group are used and which are free in the spare device, in the event of a failed device in the group, such metadata stored in the spare device can be used to rebuild only the used stripes of the device”);
identifying a particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation (Tian: Col. 14, lines 21-26, “FIG. 11 is a ; 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Grusy by storing a metadata bitmap for raid recovery operations and to identify bitmaps to be updated, as taught by Tian.  One of ordinary skill in the art would have been motivated to use the methods of Tian because it will improve efficiency and assist in improved reliability.  (Tian: Col. 2, lines 52-67, Col. 3, lines 1-33, and Col. 8 lines 1-27).

Regarding claim 16, the Grusy/Tian combination teaches all the elements of claim 15 as discussed above.  The Grusy/Tian combination further teaches:
wherein different ones of the RAID metadata bitmaps indicate at least free or taken status for different subsets of the data blocks stored across the storage devices of the storage nodes (Tian: Col. 7, lines 65-67, and Col. 8, lines 1-2, “In some embodiments, the received set of additional data units comprises metadata to be cached at the spare device. A first example of such metadata can be a bitmap that indicates which stripes of each device of the group are used and which are free”), and wherein a given one of the RAID metadata bitmaps comprises a plurality 25of entries for respective ones of its associated data blocks with each such entry indicating which of a plurality of possible states applies to the corresponding data block wherein the possible states include at least a free state and a taken state (Tian: Col. 7, lines 65-67, Col. 8, lines 1-27, “In some embodiments, the received set of additional data units comprises metadata to be cached at the spare device. A first example of such metadata can be a bitmap that indicates which stripes of each device of the group are used and which are free. In .

Regarding claim 18, the Grusy teaches:
A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by a storage system (Grusy: Paragraph [0056], “The described operations may be implemented as a method, apparatus or computer program product using standard programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereof. Accordingly, aspects of the embodiments may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an  comprising a plurality of storage nodes each comprising one or more storage devices (Grusy: Paragraph [0025], “FIG. 1 illustrates a block diagram of a computing environment 100 that includes a plurality of nodes 102a, 102b, . . . 102n coupled to a plurality of data arrays 104a, 104b, . . . 104p, via a plurality of adapters, such as RAID adapters, 106a, 106b, . . . 106r. In certain embodiments, certain of the plurality of data arrays have been configured as RAID arrays (shown via reference numeral 108) by a user”; and Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”), each of the storage nodes further comprising a processor 15coupled to a memory (Grusy: Paragraph [0025], “FIG. 1 illustrates a block diagram of a computing environment 100 that includes a plurality of nodes 102a, 102b, . . . 102n coupled to a plurality of data arrays 104a, 104b, . . . 104p, via a plurality of adapters, such as RAID adapters, 106a, 106b, . . . 106r. In certain embodiments, certain of the plurality of data arrays have been configured as RAID arrays (shown via reference numeral 108) by a user”), causes the storage system: 
to store data blocks across the storage devices of the storage nodes utilizing a redundant array of independent disks (RAID) arrangement (Grusy: Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”); and  20the additional operation (Grusy: Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”).
to temporarily store the identified subset of the RAID metadata bitmaps in the memory of the storage node in a manner determined based at least in part on an operation type of the additional operation (Grusy: Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”).25the additional operation (Grusy: Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”).

However, Grusy does not appear to teach:
to store a plurality of RAID metadata bitmaps in persistent storage of the storage 20node so as to be available for a recovery operation in the event of a detected failure (Tian: Col. 8, lines 13-17, “By storing a bitmap that indicates which stripes of each device of the group are used and which are free in the spare device, in the event of a failed device in the group, such metadata stored in the spare device can be used to rebuild only the used stripes of the device”); 
node so as to be available for a recovery operation in the event in the event of a detected failure;
to identify a particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation;

However, in the same field of endeavor, Tian teaches:
to store a plurality of RAID metadata bitmaps in persistent storage of the storage node so as to be available for a recovery operation in the event in the event of a detected failure (Tian: Col. 8, lines 13-17, “By storing a bitmap that indicates which stripes of each device of the group are used and which are free in the spare device, in the event of a failed device in the group, such metadata stored in the spare device can be used to rebuild only the used stripes of the device”);
to identify a particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation (Tian: Col. 14, lines 21-26, “FIG. 11 is a flow diagram showing a process for updating metadata that tracks which spare device stores an additional data unit comprising an extra parity value corresponding to a stripe of data during a reconstruction process in accordance with some embodiments. In the example, process 1100 is implemented using RAID layer 102 of FIG. 1”); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Grusy by storing a metadata bitmap for raid recovery operations and to identify bitmaps to be updated, as taught by Tian.  One of ordinary skill 

Regarding claim 19, the Grusy/Tian combination teaches all the elements of claim 18 as discussed above.  The Grusy/Tian combination further teaches:
wherein different ones of the RAID metadata bitmaps indicate at least free or taken status for different subsets of the data blocks stored across the storage devices of the storage nodes (Tian: Col. 7, lines 65-67, and Col. 8, lines 1-2, “In some embodiments, the received set of additional data units comprises metadata to be cached at the spare device. A first example of such metadata can be a bitmap that indicates which stripes of each device of the group are used and which are free”), and wherein a given one of the RAID metadata46   bitmaps comprises a plurality of entries for respective ones of its associated data blocks with each such entry indicating which of a plurality of possible states applies to the corresponding data block wherein the possible states include at least a free state and a taken state (Tian: Col. 7, lines 65-67, Col. 8, lines 1-27, “In some embodiments, the received set of additional data units comprises metadata to be cached at the spare device. A first example of such metadata can be a bitmap that indicates which stripes of each device of the group are used and which are free. In some embodiments, a “used stripe” refers to a stripe whose data contents have not been deleted or overwritten. As an example, contents of a stripe in use belong to files and objects in the system where the files and objects have not been deleted and the particular contents have not been overwritten. In some embodiments, a “free stripe” refers to a stripe whose data contents have been deleted or overwritten. In general, a RAID subsystem is not aware of which stripes are mapped as used and which are logically free in the file system that is layered above it. Due to this, when a device of the group fails, all of the device's stripes are rebuilt. By storing a bitmap that indicates which stripes of each device of the group are used and which are free in the spare device, in the event of a failed device in the group, .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grusy in view of Tian and further in view of U.S. Patent No. 8,930,653 to Chatterjee et al. (“Chatterjee”).

Regarding claim 8, the Grusy/Tian combination teaches all the elements of claim 7 as discussed above.  However, the Grusy/Tian combination does not appear to teach:
wherein the possible states further comprise at least one additional state including a not parity state.

However, in the same field of endeavor, Chatterjee teaches:
wherein the possible states further comprise at least one additional state including a not parity state (Chatterjee: Col. 6, lines 48-57, “The bitmap 109 may include an entry for each stripe from the logical array (i.e., volumes 111A-111C). In some implementations, one bitmap 109 may cover the entire array, in other implementations; each volume 111A-111C may have its own associated bitmap 109. The bitmap 109 may be stored as part of the module 100 and/or may be stored across the volumes 111A-111C. Other data structures may also be used. In some implementations, the bitmap 109 may not have entries for stripes associated with parity data or parity volumes, for example”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Grusy/Tian combination by having a state for the bitmap including not parity state, as taught by Chatterjee.  One of ordinary skill in the art would have been motivated to use the methods of Chatterjee because it will improve efficiency and capacity.  (Chatterjee: Col. 1, lines 15-33).

Claims 9, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grusy in view of Tian and further in view of U.S. Publication No. 2020/0065002 to Zhou (“Zhou”).

Regarding claim 9, the Grusy/Tian combination teaches all the elements of claim 1 as discussed above.  However, the Grusy/Tian combination does not appear to explicitly teach:
	wherein identifying a particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation 20comprises: 
detecting a write cache emptying operation; and 
determining particular RAID stripes to be written as part of the write cache emptying operation; 
selecting one or more of the particular RAID stripes; and  
25identifying the particular subset of the RAID metadata bitmaps as one or more of the RAID metadata bitmaps associated with the selected one or more RAID stripes.  

	However, in the same field of endeavor, Zhou teaches:
	wherein identifying a particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation 20comprises: 
detecting a write cache emptying operation (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the method 800 transitions 812 the secondary storage system 110b to “write delay” mode and triggers 814 a destage from the write cache 302b1 to free up space in the write cache 302b1. The method 800 then writes 806 the data associated with the write request to the write cache 302b1. The method 800 then determines 808 whether the data that was written to the write cache 302b1 is in the read cache 300a1 of the primary storage system 110a. If so, the method 800 records 816 this information in the bitmap 500 and returns 810, to the primary storage system 110a, an acknowledgement indicating that the write request completed successfully on the secondary storage system 110b”); and 
determining particular RAID stripes to be written as part of the write cache emptying operation (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the method 800 transitions 812 the secondary storage system 110b to “write delay” mode and triggers 814 a destage from the write cache 302b1 to free up space in the write cache 302b1. The method 800 then writes 806 the data associated with the write request to the write cache 302b1. The method 800 then determines 808 whether the data that was written to the write cache 302b1 is in the read cache 300a1 of the primary storage system 110a. If so, the method 800 records 816 this information in the bitmap 500 and returns 810, to the primary storage system 110a, an acknowledgement indicating that the write request completed successfully on the secondary storage system 110b”); 
selecting one or more of the particular RAID stripes (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the ; and  
25identifying the particular subset of the RAID metadata bitmaps as one or more of the RAID metadata bitmaps associated with the selected one or more RAID stripes (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the method 800 transitions 812 the secondary storage system 110b to “write delay” mode and triggers 814 a destage from the write cache 302b1 to free up space in the write cache 302b1. The method 800 then writes 806 the data associated with the write request to the write cache 302b1. The method 800 then determines 808 whether the data that was written to the write cache 302b1 is in the read cache 300a1 of the primary storage system 110a. If so, the method 800 records 816 this information in the bitmap 500 and returns 810, to the primary storage system 110a, an acknowledgement indicating that the write request completed successfully on the secondary storage system 110b”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Grusy/Tian combination by detecting a write cache emptying operation, selecting the raid stripes, and identifying bitmaps associated with the stripes, as taught by Zhao.  One of ordinary skill in the art would have been motivated to use the 

Regarding claim 17, the Grusy/Tian combination teaches all the elements of claim 15 as discussed above.  However, the Grusy/Tian combination does not appear to explicitly teach:
wherein identifying a particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation comprises: 
detecting a write cache emptying operation; and  
5determining particular RAID stripes to be written as part of the write cache emptying operation; 
selecting one or more of the particular RAID stripes; and 
identifying the particular subset of the RAID metadata bitmaps as one or more of the RAID metadata bitmaps associated with the selected one or more RAID stripes.

However, in the same field of endeavor, Zhou teaches:
wherein identifying a particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation comprises: 
detecting a write cache emptying operation (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the method 800 transitions 812 the secondary storage system 110b to “write delay” mode and triggers 814 a destage from the write cache 302b1 to free up space in the write cache 302b1. The method 800 then writes 806 the data associated with the write request to the write cache 302b1. The method 800 then determines 808 whether the data that was written to the write cache 302b1 is in the read cache 300a1 of the ; and  
5determining particular RAID stripes to be written as part of the write cache emptying operation (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the method 800 transitions 812 the secondary storage system 110b to “write delay” mode and triggers 814 a destage from the write cache 302b1 to free up space in the write cache 302b1. The method 800 then writes 806 the data associated with the write request to the write cache 302b1. The method 800 then determines 808 whether the data that was written to the write cache 302b1 is in the read cache 300a1 of the primary storage system 110a. If so, the method 800 records 816 this information in the bitmap 500 and returns 810, to the primary storage system 110a, an acknowledgement indicating that the write request completed successfully on the secondary storage system 110b”); 
selecting one or more of the particular RAID stripes (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the method 800 transitions 812 the secondary storage system 110b to “write delay” mode and triggers 814 a destage from the write cache 302b1 to free up space in the write cache 302b1. The method 800 then writes 806 the data associated with the write request to the write cache 302b1. The method 800 then determines 808 whether the data that was written to the write cache 302b1 is in the read cache 300a1 of the primary storage system 110a. If so, the method 800 records 816 this information in the bitmap 500 and returns 810, to the primary storage system 110a, an acknowledgement indicating that the write request completed successfully on the secondary storage system 110b”); and 
identifying the particular subset of the RAID metadata bitmaps as one or more of the RAID metadata bitmaps associated with the selected one or more RAID stripes (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the method 800 transitions 812 the secondary storage system 110b to “write delay” mode and triggers 814 a destage from the write cache 302b1 to free up space in the write cache 302b1. The method 800 then writes 806 the data associated with the write request to the write cache 302b1. The method 800 then determines 808 whether the data that was written to the write cache 302b1 is in the read cache 300a1 of the primary storage system 110a. If so, the method 800 records 816 this information in the bitmap 500 and returns 810, to the primary storage system 110a, an acknowledgement indicating that the write request completed successfully on the secondary storage system 110b”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Grusy/Tian combination by detecting a write cache emptying operation, selecting the raid stripes, and identifying bitmaps associated with the stripes, as taught by Zhao.  One of ordinary skill in the art would have been motivated to use the methods of Zhao because the system will benefit from improved I/O performance.  (Zhao: Paragraphs [0007]-[0008]).

Regarding claim 20, the Grusy/Tian combination teaches all the elements of claim 18 as discussed above.  However, the Grusy/Tian combination does not appear to explicitly teach:
wherein identifying a particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation comprises: 
detecting a write cache emptying operation; and  
5determining particular RAID stripes to be written as part of the write cache emptying operation; 
selecting one or more of the particular RAID stripes; and 
identifying the particular subset of the RAID metadata bitmaps as one or more of the RAID metadata bitmaps associated with the selected one or more RAID stripes.

However, in the same field of endeavor, Zhou teaches:
wherein identifying a particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation comprises: 
detecting a write cache emptying operation (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the method 800 transitions 812 the secondary storage system 110b to “write delay” mode and triggers 814 a destage from the write cache 302b1 to free up space in the write cache 302b1. The method 800 then writes 806 the data associated with the write request to the write cache 302b1. The method 800 then determines 808 whether the data that was written to the write cache 302b1 is in the read cache 300a1 of the primary storage system 110a. If so, the method 800 records 816 this information in the bitmap 500 and returns 810, to the primary storage system 110a, an acknowledgement indicating that the write request completed successfully on the secondary storage system 110b”); and  
5determining particular RAID stripes to be written as part of the write cache emptying operation (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the method 800 transitions 812 the secondary storage system ; 
selecting one or more of the particular RAID stripes (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the method 800 transitions 812 the secondary storage system 110b to “write delay” mode and triggers 814 a destage from the write cache 302b1 to free up space in the write cache 302b1. The method 800 then writes 806 the data associated with the write request to the write cache 302b1. The method 800 then determines 808 whether the data that was written to the write cache 302b1 is in the read cache 300a1 of the primary storage system 110a. If so, the method 800 records 816 this information in the bitmap 500 and returns 810, to the primary storage system 110a, an acknowledgement indicating that the write request completed successfully on the secondary storage system 110b”); and 
identifying the particular subset of the RAID metadata bitmaps as one or more of the RAID metadata bitmaps associated with the selected one or more RAID stripes (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the method 800 transitions 812 the secondary storage system 110b to “write delay” mode and triggers 814 a destage from the write cache 302b1 to free up space in the write cache 302b1. The method 800 then writes 806 the data associated with the write request to the write cache 302b1. The .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Grusy/Tian combination by detecting a write cache emptying operation, selecting the raid stripes, and identifying bitmaps associated with the stripes, as taught by Zhao.  One of ordinary skill in the art would have been motivated to use the methods of Zhao because the system will benefit from improved I/O performance.  (Zhao: Paragraphs [0007]-[0008]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Grusy in view of Tian in view of U.S. Publication No. 2020/0409568 to Gupta et al. (“Gupta”) and further in view of U.S. Publication No. 2019/0250843 to Ratnam et al. (“Ratnam”).

Regarding claim 12, the Grusy/Tian combination teaches all the elements of claim 1 as discussed above.  However, the Grusy/Tian combination does not appear to explicitly teach:
to verify of at least one of the RAID metadata bitmaps in a recovery operation;
to perform the verification of said at least one of the RAID metadata bitmaps;

However, in the same field of endeavor, Gupta teaches:
to verify of at least one of the RAID metadata bitmaps in a recovery operation (Gupta: Paragraph [0048], “If a write is received to a section of the first storage drive 204 while the data copy process is ongoing, the smart rebuild process may check the bitmap to determine if data in the associated section has already been copied to the second storage drive 204. If not, the smart rebuild process may simply write the data to the corresponding section of the first storage drive 204. Otherwise, after writing the data to the first storage drive 204, the data may also be copied to the second storage drive 204. Once all sections are copied from the first storage drive 204 to the second storage drive 204, the RAID array 304 may begin to use the second storage drive 204 in place of the first storage drive 204. This frees the first storage drive 204 from the RAID array 304”);
to perform the verification of said at least one of the RAID metadata bitmaps (Gupta: Paragraph [0048], “If a write is received to a section of the first storage drive 204 while the data copy process is ongoing, the smart rebuild process may check the bitmap to determine if data in the associated section has already been copied to the second storage drive 204. If not, the smart rebuild process may simply write the data to the corresponding section of the first storage drive 204. Otherwise, after writing the data to the first storage drive 204, the data may also be copied to the second storage drive 204. Once all sections are copied from the first storage drive 204 to the second storage drive 204, the RAID array 304 may begin to use the second storage drive 204 in place of the first storage drive 204. This frees the first storage drive 204 from the RAID array 304”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Grusy/Tian combination by verifying a bitmap during a recovery, as taught by Gupta.  One of ordinary skill in the art would have been motivated to use the methods of Gupta because the system will benefit from improved performance and increase the useful life of the storage device.  (Gupta: Paragraph [0057]).

However, the Grusy/Tian/Gupta combination does not appear to teach:
to delay recovery in conjunction with a read operation;
to perform the delayed recovery in conjunction with a subsequent writing thereof;

However, in the same field of endeavor, Ratnam teaches:
to delay recovery in conjunction with a read operation (Ratnam: Paragraph [0023], “The performance of a recovery operation can be reserved for data that cannot be corrected by an error correction/handling operation since the recovery operation is a time intensive operation. In order to minimize or prevent the delaying of subsequent programming operations by the memory sub-system while recovery operations are performed, the second programming pass can be performed despite one or more of the pages from the first programming pass being uncorrected by the error correction/handling operation. After the pages have been programmed to the memory component, a recovery operation is performed on the uncorrected data from the first programming pass once the subsequent programming operations have been performed by the memory sub-system”; and Paragraph [0029], “By delaying the performance of the recovery operation on the one or more pages failing the error correction/handling operation, computing resources are not being dedicated to the recovery operation, preventing the delay of incoming read/write requests from the host system, resulting in increased system performance”);
to perform the delayed recovery in conjunction with a subsequent writing thereof (Ratnam: Paragraph [0023], “The performance of a recovery operation can be reserved for data that cannot be corrected by an error correction/handling operation since the recovery operation is a time intensive operation. In order to minimize or prevent the delaying of subsequent programming operations by the memory sub-system while recovery operations are performed, the second programming pass can be ;

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Grusy/Tian/Gupta combination by delaying a recovery for a read operation and resuming it later, as taught by Ratnam.  One of ordinary skill in the art would have been motivated to use the methods of Ratnam because the system will benefit from the prevention of delay with incoming read requests and resulting in increased system performance.  (Ratnam: Paragraph [0029]).

Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 10, it contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
selecting one or more of the RAID stripes comprises selecting the one or more RAID stripes based at least in part on amounts of free data blocks in respective ones of the RAID stripes.  


As to claim 13, it contains allowable subject matter when the claim is taken as a whole.  See the italicized/bolded/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
13. The apparatus of claim 1 wherein identifying a particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation comprises: 
detecting an operation that involves decrementing reference counts of a subset of the data blocks to zero; and25the data blocks to zero; and 

identifying the particular subset of the RAID metadata bitmaps as one or more of the RAID metadata bitmaps associated with the operation that involves decrementing reference counts of a subset of the data blocks to zero.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 11194643 B1, US 20190220213 A1, US 20190129643 A1, US 20180341561 A1, US 20160246522 A1, US 20150339194 A1, US 20150301895 A1, US 8429362 B1, US 20080126847 A1, US 20070276878 A1). See below for a brief description of the art:
US 11194643 B1: In accordance with various examples as disclosed herein, a system may be configured to support access operation status signaling between a host system and a memory system, 
US 20190220213 A1: The method 400 may also include a step 416, in which the paged metadata of the stripe 304 is modified. The paged metadata takes the extent of the expanded disk selected at the step 412 as the rebuild position when the stripe 304 fails. Table 3 below illustrates a list of entries that might be included in the paged metadata of the RAID stripe.
US 20190129643 A1: According to one implementation of the present disclosure, the updating metadata associated with the stripe may further comprise updating the second metadata as shown in Table 4 so as to enable the rebuild procedure of the stripe. Returning to the example as shown in FIG. 
US 20180341561 A1: When a prior art drive holding parity is determined by the RAID storage array as being “sick” or “slow”, it may temporarily be given a “rest” from I/O and treated similar to that of a failed drive by the sending of test I/Os, “test unit ready” SCSI commands and allowing it to perform a reset. During this “rest” period, the drive is known as a “component-in-doubt”. Reads of data may be handled using parity assisted “preemptive reconstruct” and writes may be handled by writing to all of the other stripes in the stride and “recovering” the omitted strip when the drive is no longer a “component-in-doubt”. Until this recovery is complete, the RAID storage array must maintain metadata (typically in a metadata journal.) in a bitmap for all of the I/Os that need this “component-in-doubt” recovery operation. For a gathered write volume, the time that writes are initiated may be tracked and thus writes made during the “component-in-doubt” period may be determined.
US 20160246522 A1: Conversely if there is only one reference to data at a storage location and a request is issued to delete the data, a reference count for the data may be decremented (e.g., from 1 to 0) and the data can be deleted. However, assume a crash occurs during the delete request and it is unknown whether the request completed. During recovery of the system, the delete request may be reissued and if the deletion was previously successful, the reissued delete request may result in a reference count decrement to −1, which is an error, i.e., the same data cannot be deleted twice. Similarly, assume there are initially two references to the data (i.e., a reference count of 2) and, as a result of the crash during a delete request as described above, two consecutive reference count 
US 20150339194 A1: FIG. 4 is a flowchart illustrating an additional exemplary method 400 for efficient handing of semi-asynchronous RAID write failures in which aspects of the present invention may be realized. The method 400 begins (step 402) by issuing a write operation (step 404). The write operation is performed by the RAID controller in the hardware optimization path. A bit is set in a parity bitmap for the currently running write operation on a parity sector in a parity strip (step 406). The method 400 issues a subsequent write operation (step 408). The method 400 determines if the subsequent write operation overlaps with the currently running write operation in the parity sector in the parity strip (step 410). In one embodiment, the parity bitmap is checked to determine if the bit is set. If the bit is set for the currently running write operation, the method determines the subsequent write operation will overlap with the currently running write operation. If the subsequent write operation overlaps with the currently running write operation in the parity sector in the parity strip, the method 400 delays and serializes the subsequent write operation (step 412). In other words, the subsequent write operation is delayed from being sent to the RAID controller until the first write and/or previous write operation has completed. In this way, when the new and/or subsequent write is sent, the RAID controller is able to perform this subsequent write operation in the hardware optimization path. The method 400 executes and performs the subsequent write operation in the parity sector in the parity strip upon completion of the current write operation (step 414).
US 20150301895 A1: As discussed in greater detail below, the controller 120 may schedule the requests in the read, write, and rebuild queues 140 so as (1) to prioritize rebuild requests when secondary drive failure is statistically likely; and (2) to delay rebuild requests during write-intensive 
US 8429362 B1: Refer now to the example embodiments of FIGS. 12 and 14. In the embodiments of FIGS. 12 and 15, a user may want to have virtual or logged access to volume 1230 or wants to access an image on volume 1260 (if volume 1260 behaved as a remote volume, and replication was from volume 1265 to volume 1260). The connection between sites 1210, 1250 is broken for volumes 1230 and 1260 (step 1410). Volume 1260 at site 1255 is moved to failed, i.e. the mirror is broken, and both RPA and hosts do not access the volume (step 1415). The cache 1253 is flushed and invalidated (i.e. all the read cache is freed and all the write cache is flushed to the disk) (step 1420). Access to volume 1230 from site 1210 is allowed (step 1430). All IOs sent to volume 1230, may be tracked in the minor bitmaps of the virtual layer. If access mode is virtual, read and write cache may be disabled for IOs initiated by the RPA.
US 20080126847 A1: With an example shown in FIG. 8, because the priority of the data-storing/read processing is the highest compared to the priorities of the recovered-data storing processing and the recovered-data aggregation processing, the reconstruction implementing unit 107 stops the recovered-data storing processing and the recovered-data aggregation processing and instructs the data-storing/read control unit 104 to perform the data-storing/read processing.
US 20070276878 A1: An aggregate is a physical volume comprising one or more groups of disks, such as RAID groups, underlying one or more flexible volumes of the storage system. The aggregate has its own physical volume block number (pvbn) space and maintains meta-data, such as block allocation bitmap structures, within that pvbn space. Each flexible volume has its own virtual volume block number 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.N.P./Examiner, Art Unit 2114
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114